Citation Nr: 0836591	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for spondylolisthesis, L5-S1, with disc disease L2-3.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969 with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Specifically, in March 2003, the RO implemented a Board grant 
of service connection for a back disability and assigned a 10 
percent evaluation.  The veteran disagreed with the 
evaluation and rating decision dated in August 2004 granted 
an increase to 20 percent.  Report of contact dated in August 
2004 indicates the veteran was satisfied with the grant and 
the appeal was closed.  However, in September 2004, which was 
within one year of the August 2004 decision, the veteran 
submitted a notice of disagreement regarding the 20 percent 
evaluation.  In April 2005, the RO also denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran has perfected timely appeals as to each of these 
claims.

A Decision Review Officer (DRO) hearing was held in January 
2006.  In September 2008, a hearing was held before the 
undersigned sitting at the RO.  At that time, the veteran 
submitted additional evidence along with a waiver of RO 
jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the veteran in the development of a 
claim.  This includes obtaining relevant records and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

Lumbar Spine Disability

The veteran contends that a higher evaluation is warranted 
for his service connected lumbar spine disability, 
characterized as spondylolisthesis, L5-S1, with disc disease 
L2-3.  

The veteran most recently underwent a VA spine examination in 
November 2006.  At that time, forward flexion was to 35 
degrees.  Straight leg raising caused back and knee pain, but 
the examiner indicated the veteran did not seem to have 
radicular pain.  

In a Form 9 received in July 2007, the veteran reported that 
without medication, his back would be "frozen."  Statement 
from Dr. G.H. dated in March 2008 indicates that due to his 
chronic back condition, the veteran was not medically capable 
of driving multiple hours in the same day.  A May 2008 
statement from the veteran's employer indicates he was not 
assigned traveling duties due to his back problems.  Lumbar 
spine MRI dated in August 2008 shows findings at various 
levels of the lumbar spine.  Impression includes a request to 
correlate findings with signs of left L4 radiculopathy.

At the September 2008 travel board hearing, the veteran's 
representative indicated the veteran was having continuous 
and increasingly worsening problems with his back.  The 
veteran testified that he cannot bend forward.  The veteran 
reported his back disability interfered with his employment 
and that he was currently attending physical therapy.  The 
veteran also reported pain going down into the buttocks and 
hips.  

The aforementioned evidence, including the veteran's 
testimony, suggests a worsening of symptoms since his last 
examination.  Therefore, the Board finds that an additional 
examination is warranted to ascertain the current severity of 
the veteran's service-connected back disability, to include 
whether there are any associated neurologic abnormalities.  
See 38 C.F.R. § 3.327 (2007); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  

Additionally, it does not appear that the veteran's physical 
therapy records have been obtained.  These records should be 
requested.  See 38 C.F.R. § 3.159(c)(1) (2007).

Bilateral Hearing Loss/Tinnitus

The veteran contends that he is entitled to service 
connection for both hearing loss and tinnitus.  The veteran 
reported significant in-service noise exposure.  He indicated 
that he worked in the engine rooms on various Coast Guard 
vessels.  Review of his DD Form 214 indicates almost 3 years 
of foreign and/or sea service.  Service personnel records 
show a rate of "DC" (damage controlman).  The veteran's 
reports of noise exposure appear consistent with the 
circumstances of his service and in-service acoustic trauma 
is conceded.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

Review of the record shows inconsistent audiometric results.  
For example, although uninterpreted, the December 2004 
private audiogram suggests hearing loss disability on the 
left based on puretone thresholds.  On VA examination in June 
2007, hearing was reported as normal through 4000 Hertz 
bilaterally.  However, the veteran met VA's criteria for a 
hearing loss disability on the right based on a speech 
discrimination score of 92 percent.  Statements from Dr. R.S. 
dated in April 2006 and April 2008 indicate the veteran's 
audiogram showed bilateral moderately severe high frequency 
hearing loss, but the relevant puretone thresholds were not 
provided.  Thus, it is unclear whether the veteran currently 
has a bilateral hearing loss disability as defined by 
regulation.  See 38 C.F.R. § 3.385 (2007).  

The record also contains conflicting opinions regarding 
whether any hearing loss is related to active military 
service.  In particular, the June 2007 VA examiner provided a 
negative opinion, apparently based in part on the veteran's 
extensive occupational noise exposure.  However, throughout 
the record the veteran has denied any significant post-
service noise exposure, and private medical opinions dated in 
April 2006 and April 2008 indicate that since the veteran had 
no other noise exposure except during military service, his 
hearing loss was most likely a result of that acoustic 
trauma.  
 
Considering the foregoing, the Board finds that a remand for 
additional examination and medical opinion is required.  See 
38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board will defer consideration on 
the issue of service connection for tinnitus as the 
information obtained as a result of this examination may be 
relevant to this issue as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
submit an authorization for release of 
physical therapy records pertaining to the 
back.  If the appropriate authorization is 
submitted, the RO should request the 
identified records.  Any records obtained 
should be associated with the claims file.  

2.  Thereafter, schedule a VA examination 
to determine the current severity of the 
veteran's service-connected lumbar spine 
disability.  Necessary diagnostic tests, 
if any, should be completed.  The examiner 
should indicate whether there are any 
associated objective neurologic 
abnormalities.  The claims file should be 
available for review and the examiner 
should note that it has been reviewed.  
All findings should be reported in detail.  

3.  Schedule the veteran for a VA ear, 
nose and throat (ENT) examination to 
determine the nature and etiology of any 
hearing loss disability.  A detailed 
history of post-service noise exposure 
should be obtained and an audiology 
evaluation should be conducted.  The 
claims file should be available for review 
and the examiner should note that it has 
been reviewed.  If the veteran meets VA's 
criteria for a hearing loss disability in 
one or both ears, the ENT examiner should 
render an opinion as to whether it is at 
least as likely as not the disability is 
related to in-service noise exposure.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
appeal issues.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


